EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1.Name and Address of Company Ballard Power Systems Inc. 9000 Glenlyon Parkway Burnaby, British Columbia V5J 5J8 2. Date of Material Change March 6, 2013 3. News Release The news release attached as Schedule "A" hereto was disseminated on March 6, 2013 through Canada Newswire and PR Newswire. 4.Summary of Material Change Ballard Power Systems Inc. ("Ballard") announced the signing of an agreement with Volkswagen Group for a major Engineering Services contract to advance development of fuel cells for use in powering demonstration cars in Volkswagen’s fuel cell automotive research program. The contract term is for 4-years, with an option for a 2-year extension. The expected contract value is in the range of C$60-100 million. 5.1Full Description of Material Change For full details see a copy of Ballard's news release dated March 6, 2013 attached as Schedule "A" hereto and the technology development agreement between Ballard and Volkswagen AG attached as Schedule "B" hereto. 5.2Disclosure for Restructuring Transactions Not Applicable. 6.Reliance on subsection 7.1(2) of National Instrument 51-102 This report is not being filed on a confidential basis. 7.Omitted Information Not applicable. 8.Executive Officer Kerry Hillier, Corporate Secretary Telephone: (604) 454-0900 kerry.hillier@ballard.com 9.Date of Report March 15, 2013 Schedule A Please see attached. Ballard Signs Long-Term Engineering Services Contract To Advance Volkswagen AG Fuel Cell Automotive Research Program ●Expected contract value of C$60-100 million For Immediate Release – March 6, 2013 VANCOUVER, CANADA– Ballard Power Systems (NASDAQ: BLDP)(TSX: BLD) has announced signing of an agreement with Volkswagen Group (www.volkswagenag.com) for a major Engineering Services contract to advance development of fuel cells for use in powering demonstration cars in Volkswagen’s fuel cell automotive research program. The contract term is for 4-years, with an option for a 2-year extension. The expected contract value is in the range of C$60-100 million. Dr. Juergen Leohold, Head of Group Research at Volkswagen AG said, “This research agreement with Ballard demonstrates our commitment to the development of clean energy fuel cell transportation alternatives. I anticipate accelerating our automotive fuel cell program as a result of this collaborative effort, which will bring together additional fuel cell skills and expertise in both organizations.” Work will involve the design and manufacture of a next-generation fuel cell for use in Volkswagen HyMotion demonstration cars. Ballard engineers will lead critical areas of fuel cell product design – including the membrane electrode assembly (MEA), plate and stack components – along with testing and integration work. “The announcement of this research agreement with Volkswagen Group, a recognized global leader, is a major step for Ballard both strategically and financially,” said John Sheridan, Ballard President and CEO. “It represents a tremendous ramp-up in our Engineering Services business following the recent expiration of the five year automotive non-compete agreement. Ballard’s focus with Volkswagen in this new automotive fuel cell research program will parallel our continuing work in commercial fuel cell markets for backup power and material handling — enhancing product durability and performance while radically reducing product costs.” Over the past several years, Ballard has made significant advances in its commercial fuel cell products, with average product cost reductions of 60% and increases in product durability. Sales of Ballard’s clean energy fuel cell products have also been accelerating, with a 30% cumulative annual growth rate (CAGR) in revenue since 2010. Additional details regarding the agreement between Ballard and Volkswagen will be filed by Ballard in a Material Change Report which will be available on SEDAR atwww.sedar.com. About Ballard Power Systems Ballard Power Systems (TSX: BLD) (NASDAQ: BLDP) provides clean energy fuel cell products enabling optimized power systems for a range of applications. Products deliver incomparable performance, durability and versatility. To learn more about Ballard, please visitwww.ballard.com. Page 1 of 2 Ballard Signs Long-Term Engineering Services Contract To Advance Volkswagen AG Fuel Cell Automotive Research Program ●Expected contract value of C$60-100 million This release contains forward-looking statements concerning revenues, product development activities, anticipated product improvements and cost reductions. These forward-looking statements reflect Ballard’s current expectations as contemplated under section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Any such forward-looking statements are based on Ballard’s assumptions relating to its financial forecasts and expectations regarding its product development efforts, manufacturing capacity, and market demand. These statements involve risks and uncertainties that may cause Ballard’s actual results to be materially different, including general economic and regulatory changes, detrimental reliance on third parties, successfully achieving our business plans and achieving and sustaining profitability. For a detailed discussion of these and other risk factors that could affect Ballard’s future performance, please refer to Ballard’s most recent Annual Information Form. Readers should not place undue reliance on Ballard’s forward-looking statements and Ballard assumes no obligation to update or release any revisions to these forward looking statements, other than as required under applicable legislation. Further Information: Guy McAree +1.604.412.7919, media@ballard.com or investors@ballard.com Page2 of 2 Schedule B Please see attached.
